United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Z., Appellant
and
U.S. POSTAL SERVICE, LEXINGTON POST
OFFICE, Lexington, SC, Employer
__________________________________________
Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0441
Issued: October 29, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 2, 2021 appellant, through counsel, filed a timely appeal from an August 5,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellant Boards assigned Docket No. 21-0441.
The Board, having duly considered this matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).2 For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

review authority is limited to appeals, which are filed within 180 days from the date of issuance
of OWCP’s decision.3
The 180 th day following the August 5, 2020 decision was Monday, February 1, 2021. As
appellant did not file an appeal with the Board until Tuesday, February 2, 2021, more than 180
days after the August 5, 2020 OWCP decision, the Board finds that the appeal docketed as No. 210441 is untimely filed. The Board is without jurisdiction to review the appeal. Appellant has not
explained his failure to timely file an appeal with supporting documentation sufficient to establish
compelling circumstances. Because there is no adverse, final decision issued by OWCP within
180 days of the February 2, 2021 filing of the instant appeal, the Board concludes that the appeal
docketed as No. 21-0441, must be dismissed. 4 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0441 is dismissed.
Issued: October 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Id. at § 501.3(e).

4

The Board’s decisions and orders are final upon the expiration of 30 days from the date of their issuance. 20
C.F.R. § 501.6(d); H.C., Docket No. 20-0925 (issued May 27, 2021).

2

